Citation Nr: 0105629	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  98-18 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr. Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from September 1942 to 
October 1944.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a March 1998 rating decision 
issued by the Little Rock, Arkansas Regional Office (RO) of 
the Department of Veterans Affairs (VA) which granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 50 percent evaluation.  The appellant contends 
that he is entitled to a higher evaluation.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) held, in 
Fenderson v. West, 12 Vet. App. 119 (1999), that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  The Board has therefore listed the issue as one of 
an increased initial rating on the title page.

In December 2000, a videoconference hearing was held between 
Little Rock, Arkansas and Washington, DC, before the 
undersigned, who is the Board Member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102.  A transcript of the hearing 
testimony has been associated with the claims file.  During 
that hearing, the appellant also submitted a written waiver 
of consideration of additional evidence by the RO.  This 
evidence consisted of a Form SSA-1152 dated in October 1998.  
See 38 C.F.R. §§ 19.37, 20.1304.  However, in light of the 
remand below, the RO will have the opportunity to review this 
evidence.



REMAND

As discussed on the record at the December 2000 
videoconference hearing, the record was to be held open for 
the submission of updated VA treatment records.  However, no 
such records have been associated with the claims file.

The Board notes that the psychologist who completed the 
October 1998 Form SSA-1152 stated, in describing the 
appellant's functioning, that "age-related cognitive decline 
has further diminished his speed of mental processing, 
general mental efficiency and ability to deal with complex or 
novel problems."  There is no indication in the evidence of 
record of the extent to which the appellant's PTSD symptoms 
may be distinguished from his age-related cognitive decline.  

As a basis for considering the claim for increase on its 
merits, the evidence contained in the claims file is 
inadequate for determining the degree of social and 
industrial inadaptability attributable to the service-
connected PTSD.  These considerations require further 
investigation by medical professionals, inasmuch as the Board 
is prohibited from substituting its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 
175 (1991).  In addition, the duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Hence, the Board 
requests further development.  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should obtain for association 
with the claims file copies of all VA 
treatment records for the appellant's 
psychiatric disorder for the period 
between April 1993 and the present.  The 
appellant's assistance should be 
solicited as needed.

2.  After the aforementioned documents 
have been obtained, the RO should 
schedule the appellant for an examination 
by a psychiatrist to determine the nature 
and extent of his service-connected PTSD.  
The entire claims file must be made 
available to the examiner for use in the 
record review.  The psychiatrist should 
review the appellant's entire psychiatric 
history in order to construct an overall 
picture of his psychiatric status over 
the years, to include any impairment of 
memory, cognitive abilities and 
intellectual functioning.  All 
appropriate testing should be 
accomplished.  

The examiner should identify all 
psychiatric conditions that have been 
present and distinguish conditions that 
are acquired from conditions that are of 
developmental or congenital origin, if 
any.  To the extent possible, the 
psychiatrist should indicate the 
historical degree of impairment due to 
PTSD, and any disorders due to PTSD or 
service, as opposed to that due to other 
psychiatric disorders, age-related 
cognitive decline and/or physical 
disabilities.  The psychiatrist should 
express an opinion, with degree of 
medical probability expressed, as to what 
portion of the appellant's psychiatric 
symptomatology is attributable to only 
his PTSD.  

Based on a review of the claims file and 
the examination findings, the examiner is 
in particular requested to offer an 
opinion regarding the following 
questions:  (1) What is the severity of 
each diagnosed psychiatric disorder?; (2) 
How and to what extent does each 
diagnosed psychiatric disorder affect the 
appellant's ability to work?; (3) To what 
extent, if any, has the appellant's PTSD 
aggravated any co-existing psychiatric 
disorder?  The examiner should describe 
how the symptoms of the service-connected 
PTSD have affected the appellant's social 
and industrial capacity.  If the 
impairment associated with the PTSD 
cannot be distinguished from that caused 
by any non-service-connected condition, 
the examiner should so state and explain 
the reasons for that conclusion.

Based upon the review of the record, the 
psychiatrist should provide a Global 
Assessment of Functioning (GAF) Score 
indicating the level of impairment 
produced by the service-connected PTSD, 
and any disorders due to PTSD or service, 
for the years from 1993 to the present.  
It is imperative that the psychiatrist 
also provide a definition of the GAF 
score for purposes of due process under 
Thurber v. Brown, 5 Vet. App. 119 (1991).

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

4.  The RO should then readjudicate the 
appellant's claim for an increased 
initial evaluation for PTSD.  That rating 
should reflect consideration of Fenderson 
v. West, 12 Vet. App. 119 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
this document specifically set forth the reasons and bases 
for the decision.  No action by the appellant is required 
until he receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


